The petition for rehearing is denied. When James Gearhart, the reporter, was offered as a witness to prove the declarations made in the Chinese language, such objection was sustained. It is apparent from the record that the district attorney and the court were of the opinion that this objection to the admissibility of the testimony of the reporter would be cured by the evidence of the interpreter, who translated the declarations of the defendant, to the effect that he correctly translated the questions and answers. The interpreter so testified and thereupon the evidence of the reporter was again offered. The defendant made a very general objection thereto and did not repeat the objection theretofore made that the reporter did not understand the language in which the declarations were made. The court requested the defendant to more specifically point out his objection to the evidence, but this he declined to do. It is apparent from the record that the court and the prosecuting attorney were of the opinion that the objection theretofore made had been *Page 596 
cured and not having been specifically renewed, the general objection was insufficient under the circumstances to call their attention to the fact that the evidence of the interpreter was insufficient as a foundation for the testimony of the reporter to the declarations of the defendant.
Wilbur, acting C. J., Lawlor, J., Lennon, J., and Richards, J., pro tem., concurred.